In an action for separation, plaintiff appeals from a judgment dismissing the complaint, after trial, because the Trial Justice was of the opinion that the evidence failed to establish cruelty or such conduct on the part of defendant toward plaintiff which renders it unsafe and improper for plaintiff to cohabit with defendant. Judgment affirmed, without costs. Nolan, P. J., MacCrate, Beldoek and Murphy, JJ., concur; Schmidt, J., dissents and votes to reverse so much of the judgment as dismisses the complaint and to direct judgment granting plaintiff a separation.